COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-18-00175-CR
Style:                   Celvin Brooks v. The State of Texas
Date motion filed*:      May 8, 2018
Type of motion:          Motion to Withdraw
Party filing motion:     Appellant’s Appointed Counsel, Jani J. Maselli Wood
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to withdraw, construed as a motion to substitute counsel, is
       granted because it complies with Rule 6.5 by referring to a notice of appearance of
       counsel filed by newly-retained counsel David Booker. See TEX. R. APP. P. 6.5(b), (d).
       The Clerk of this Court is directed to remove Jani J. Maselli Wood as counsel for
       appellant and to substitute David Booker as appellant’s lead counsel of record,
       if not done so already. See id. 6.1(c), 6.2. Ms. Wood is ordered to mail a copy of her
       motion and this order to the pro se appellant and file notice with the Clerk of this
       Court within 10 days of this order. See id. 6.5(b), (d).

Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court

Date: May 15, 2018




November 7, 2008 Revision